Citation Nr: 1424183	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for prostate cancer, status post radical prostatectomy, including as a result of exposure to radiofrequency and electromagnetic radiation and/or chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appellant's claim was decided by a special processing unit and following issuance of the rating decision, the claim was returned to the RO in Sioux Falls, South Dakota. 

Although the Veteran originally claimed service connection for prostate cancer based upon exposure to ionizing radiation, he has since clarified that his claim is based on alleged exposure to radiofrequency and/or electromagnetic radiation, in addition to exposure to harmful chemicals used to clean planes.  Therefore, the Board has recharacterized the issue on appeal as reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was not afforded a VA examination in connection with his claim for service connection for prostate cancer.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence that the Veteran was diagnosed with adenocarcinoma of the prostate in 2005 and underwent a radical retropubic prostatectomy in July 2005.  Next, the Veteran submitted statements from himself and D.M., a fellow sailor, which indicated that he performed maintenance on planes, including cleaning them and was in close proximity to them while the planes' radars were functioning.  The Veteran's DD-214 indicates that his military occupational specialty (MOS) was aviation machinist mate.  The Veteran contends that his prostate cancer is related to his exposure to radiofrequency/ electromagnetic radars and/or chemicals used to clean airplanes.  See Decision Review Officer Hearing, August 2011, pp. 11-14.  

There does not appear to be sufficient competent medical evidence of record to make a decision as to whether there is a connection between the Veteran's cancer and these claimed in-service events.  Although there are no complaints about his prostate in the Veteran's service treatment records, the Veteran is competent to provide evidence of the events he experienced.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran has met the criteria under 38 U.S.C.A. § 5103 and McLendon and that the claim should be remanded for a VA examination.  

The Veteran submitted a private medical operative report from Dr. M.W.; a letter from Dr. J.G. concerning his radical prostatectomy; and private x-ray reports taken.  As it appears the Veteran was treated by his private primary care physician, Dr. G.H., before being referred to a specialist for further consultation and there are no other records associated with the claims folder, they should be obtained on remand.

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file while the case is in remand status.






Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Drs. J.G., M.W., and G.H. and any other private facility where the Veteran has been assessed or treated for prostate cancer.

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA treatment records dated from April 2010 to present.

3.  Then, schedule the Veteran for a VA examination concerning his claim of service connection for prostate cancer.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's prostate cancer began in or is related to service, including due to exposure to electromagnetic and radiofrequency radiation or chemicals.  
The examiner's attention is directed to the Veteran's statement that he was exposed to electromagnetic and radiofrequency radiation from planes before they took off and chemicals used to clean planes.  See Decision Review Officer Hearing, August 2011, pp. 11-14.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

Please provide a complete explanation for the opinion.
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



